Citation Nr: 0304988	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
April 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a bilateral knee 
disability.  

In September 2002, the Board denied entitlement to service 
connection for bilateral hearing loss and undertook 
additional development on the issues of entitlement to 
service connection for a bilateral knee disability and 
tinnitus pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)).  Development was completed on the issue of 
entitlement to service connection for a bilateral knee 
disability, which is now before the Board for appellate 
review.  

The Board will conduct additional development on the issue of 
entitlement to service connection for tinnitus because that 
development was incomplete.  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  The veteran has current degenerative joint disease of the 
bilateral knees.  

2.  The medical evidence includes a nexus opinion relating 
current degenerative joint disease of the bilateral knees to 
events in service.  



CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000,  
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The veteran received a VA general medical examination in 
February 1996, and the RO obtained the available service 
department records, service medical records, and medical 
records from the identified health care providers.  As 
mandated by the Board's August 2002 development, the veteran 
received a VA examination of the knees and a VA medical 
opinion of etiology in January 2003.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's January 1998 statement declined the opportunity 
for a personal hearing.  The RO's November 1996, November 
1997, May 2001, June 2002, and August 2002 letters to the 
veteran, the November 1996 rating decision, the June 2002 
decision by a decision review officer, and the November 1997 
and June 2002 statements of the case informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  The RO's May 2001 letter and June 
2002 supplemental statement of the case specifically informed 
the veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The veteran's 
June 2002 stated that he had no additional evidence to 
furnish.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a bilateral knee 
disability

For the veteran to establish service connection for a 
bilateral knee disability, the evidence must demonstrate that 
a bilateral knee disability was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  The 
veteran must present evidence of a current bilateral knee 
disability, show manifestation of a bilateral knee disability 
during service, and provide a medical opinion relating the 
current bilateral knee disability to the in-service 
manifestation of the bilateral knee disability.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  


The veteran has a current bilateral knee disability.  A valid 
claim requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The February 1996 VA 
diagnosis was degenerative joint disease of the bilateral 
knees, which diagnosis was confirmed by VA examination in 
January 2003.  

Service medical records show that the veteran received 
treatment and diagnosis of a bilateral knee disability in 
service.  The veteran reported bilateral knee swelling and 
pain following about 125 parachute jumps in the period from 
1972 to 1979, and he especially remembered the pain following 
a jump or two in early 1977.  Service medical examiners 
specifically documented a contusion of the veteran's right 
knee following a parachute jump in January 1977, and the 
veteran was still in service when he received the February 
1996 VA diagnosis of degenerative joint disease of the 
bilateral knees, which the examiner related to multiple 
parachute jumps.  

The medical evidence includes a nexus opinion relating the 
veteran's current degenerative joint disease of the bilateral 
knees to events in active service.  When asked if the 
veteran's current bilateral knee disability was causally 
related to documented contusion of the right knee in January 
1977, the veteran's reports of knee pain and swelling 
following multiple parachute jumps from 1972 to 1979, and the 
in-service diagnosis of degenerative joint disease in 
February 1996, the January 2003 VA examiner found it more 
likely than not that the veteran's military service and 
injuries aggravated the degenerative changes in both knees.  
The veteran also showed continuity of symptomatology of 
bilateral knee pain since service, which is required where 
the condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Consistent with the February 1996 and January 2003 VA medical 
opinions, the veteran told the July 1998 VA examiner that he 
had experienced the same bilateral knee pain since he had 
parachuted out of airplanes in service.  



Considering that degenerative joint disease of the bilateral 
knees appeared for the first time near the end of the 
veteran's service in February 1996 and resolving all 
reasonable doubt in his favor, the veteran will be deemed to 
have incurred, rather than aggravated, degenerative joint 
disease of the bilateral knees in service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002).  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral knees is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

